The State of TexasAppellee/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 29, 2014

                                    No. 04-14-00603-CR

                                 Chad William BALLARD,
                                        Appellant

                                             v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 38th Judicial District Court, Medina County, Texas
                              Trial Court No. 12-03-10907-CR
                     The Honorable Camile G. Dubose, Judge Presiding


                                      ORDER
        Appellant’s brief was originally due on November 20, 2014. Appellant’s retained
counsel, Mr. Anton Hackebeil, has been granted one previous thirty-day extension, until
December 19, 2014. On December 18, 2014, Mr. Hackebeil filed a request for a sixty-day
extension. The motion is GRANTED, and it is ORDERED that appellant’s brief shall be filed no
later than February 17, 2015. NO FURTHER EXTENSIONS WILL BE GRANTED.


                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court